Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. Claims 6-11 and 14-18, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species, as set forth in the Office action mailed on 1/18/2019, is hereby withdrawn and claims 6-11 and 14-18 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
elastic members in claims 1, 19, and 20
variable portion elastic member in claims 16-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
When looking to the specification, “elastic member” is defined in paragraphs [0093 and 0094].  The term “elastic member” to be interpreted as “may be made of rubber, but are not limited thereto. Any material having elasticity will suffice” and “may be composed of coil springs or plate springs” or recognized equivalence.
When looking to the specification, “variable portion elastic member” is defined in paragraphs [0256 and 0257].  The term “variable elastic member” to be interpreted as “may be a coil or pin spring. However, any spring can be used so far as it can return the variable portions 3022a and 3022b from the second position to the first position.” or recognized equivalence.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Bell on 2/5/2021.

The application has been amended as follows: 

1. (Currently Amended)	A suction nozzle comprising:
a housing including a suction port formed on a bottom surface of the housing, and a suction flow path formed inside the housing and connected to the suction port; and
a vibration cleaner arranged on the suction flow path,
wherein the vibration cleaner includes:

a vibration transfer frame configured to accommodate the vibration source and transfer the produced vibration, wherein the vibration source is mounted [[to]] along the vibration transfer frame; 
at least [[one]] two elastic [[member]] members respectively arranged at each end of the vibration transfer frame and connecting the vibration cleaner to the housing; and
a vibration bar extending in a first longitudinal direction in parallel with a longitudinal [[direction]] axis of the at least [[one]] two elastic [[member]] members and configured to receive the vibration transferred from the vibration transfer frame and to resonate based on the received vibration to be flexed toward a front of the housing or a rear of the housing in a second direction perpendicular to the first longitudinal direction.

13. (Currently Amended)	The suction nozzle as claimed in claim 1, wherein the at least [[one]] two elastic members include at least four elastic members.

16. (Rejoined - Currently Amended)	The suction nozzle as claimed in claim 1, further comprising:
at least one variable portion formed on at least one end of the suction nozzle and configured to open one end of the suction port; and
[[an]]a variable portion elastic member configured to elastically move the at least one variable portion from a first position to a second position.

17. (Rejoined - Currently Amended)	The suction nozzle as claimed in claim 16, further comprising:
at least one hinge formed at at least one end of the suction nozzle,
wherein the variable portion elastic member includes a torsion spring arranged around the at least one hinge element, and
wherein the at least one variable portion is moved from the first position to the second position on the at least one hinge.

18. (Rejoined - Currently Amended)	The suction nozzle as claimed in claim 16, further comprising:

wherein the variable portion elastic member includes at least one of a coil spring and a pin spring, and 
wherein the at least one variable portion is movable from the first position to the second position along the sliding member.

19. (Currently Amended)	A vacuum cleaner comprising:
a main body;
a housing connected to the main body and having a suction port; and
a suction nozzle arranged inside the housing and including a vibration cleaner positioned adjacent to the suction port, wherein the vibration cleaner includes:
a vibration source configured to produce a vibration;
a vibration transfer frame configured to accommodate the vibration source and transfer the produced vibration, wherein the vibration source is mounted [[to]] along the vibration transfer frame; 
at least [[one]] two elastic [[member]] members respectively arranged at [[at least one]] each end of the vibration transfer frame and connecting the vibration cleaner to the housing; and
a vibration bar extending in a first longitudinal direction in parallel with a longitudinal [[direction]] axis of the at least [[one]] two elastic [[member]] members and configured to receive the vibration transferred from the vibration transfer frame and to resonate based on the received vibration to be flexed toward a front of the housing or a rear of the housing in a second direction perpendicular to the first longitudinal direction.

20. (Currently Amended)	A robot cleaner comprising:
a main body including a bottom surface having a suction port;
at least one wheel installed on the main body;
an obstacle sensor installed on a front portion of the main body and configured to sense an obstacle and generate obstacle information based on the sensed obstacle;
a vibration cleaner arranged in the main body adjacent to the suction port; and
a controller configured to control a motion of the at least one wheel based on the generated obstacle information and to control the vibration cleaner,
wherein the vibration cleaner includes:

a vibration transfer frame configured to accommodate the vibration source and transfer the produced vibration, wherein the vibration source is mounted [[to]] along the vibration transfer frame; 
at least [[one]] two elastic [[member]] members respectively arranged at [[at least one]] each end of the vibration transfer frame and connecting the vibration cleaner to the housing; and
a vibration bar extending in a first longitudinal direction in parallel with a longitudinal [[direction]]axis of the at least [[one]] two elastic [[member]] members and configured to receive the vibration transferred from the vibration transfer frame and to resonate based on the received vibration to be flexed toward a front of the housing or a rear of the housing in a second direction perpendicular to the first longitudinal direction.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 19, the closest prior art of record, Stewart (US 1,336,760), teaches a suction nozzle generally consistent with the claim limitations as described in the previous Office Action.  Stewart discloses a vibrating vacuum cleaner with a motor that is mounted to the housing and an eccentric member which creates vibration which is connected to a vibrating frame and vibrating bar. Stewart does not teach, suggest, or make obvious a vibration source mounted along a vibration transfer frame, wherein the vibration transfer frame has two elastic members respectively arranged at each end of the vibration transfer frame.  
Regarding claim 20, the closest prior art of record, Wallach (US 6,925,679) in view of Stross (US 6,148,475), teaches a robot cleaner generally consistent with the claim limitations as described in the previous Office Action.  Wallach discloses a robotic vacuum cleaner, while Stross teaches a vibration cleaner. Stross discloses a vibrating vacuum cleaner with a motor that is mounted to the housing and an eccentric member which creates vibration which is 
Upon further search, Bosses (US2014/0250626) discloses a vibrator cleaner wherein the vibration source is located along a vibration rail which has springs vertically disposed.  Bosses fails to disclose a vibration bar extending in a first longitudinal direction in parallel with a longitudinal axis of the at least two elastic members.  Since the springs are critical on how the vibration bar actuates, a change to meet the limitation would be not be obvious.
Since the references of record do not disclose the limitations described above, the claims are determined to be novel and non-obvious.
Claims 2-18 are allowed as being dependent from an allowed claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        

/BRIAN D KELLER/Primary Examiner, Art Unit 3723